MEMORANDUM**
This appeal arises out of the BIA’s streamlined approval of the INS’ removal order against petitioner Ana Maria PerezLimon and denial of Perez’s application for Cancellation of Removal. Perez raises the following issues on appeal: 1) whether the BIA’s streamlining procedure at 8 C.F.R. § 3.1(a)(7)(iii) (2000) comports with the due process requirements of the Fifth Amendment, and 2) whether the regulation, if constitutional, was properly applied to Perez’s case. In turn, the government challenges our jurisdiction to review the BIA’s decision to apply streamlining procedures to Perez’s case. Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003), forecloses Perez’s arguments. We lack jurisdiction to review the BIA’s decision to apply streamlining procedures to Perez’s case, id. at 853-54, and the BIA’s streamlining regulation at 8 C.F.R. § 3.1(a)(7)(iii) (2000) comports with due process, id. at 850.
Accordingly, we DISMISS Perez’s challenge to the BIA’s application of streamlining procedures to her case and DENY the petition with respect to the due process challenge.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.